          Case 1:20-cr-00474-PAE Document 12
                                          14 Filed 09/17/20
                                                   09/18/20 Page 1 of 4




                                                                           September 17, 2020


BY ECF
The Honorable Judge Paul A. Engelmayer
United States District Judge
Southern District of New York
40 Foley Square
New York, NY 10007

RE:    United States v. Jose Dellon, aka Jose Vellon
       20 Cr. 474 (PAE)


Honorable Judge Engelmayer:
        I write in response to the Government’s September 15, 2020 letter motion requesting a
protective order in the above-captioned case. Over the past several months, the United States
Attorney’s Office for the Southern District of New York has adopted an aggressive policy
seeking protective orders in virtually every case. As Judge Gardephe recently observed, this
“appears to be a new policy in search of a problem.” U.S. v. Hoskins, No. 20 Cr. 399 (PGG),
Doc. 15 (S.D.N.Y. Aug. 28, 2020) (“I don’t favor a new practice that would chill Federal
Defenders’ efforts to represent their clients.”).
        In keeping with this practice, the Government needlessly seeks a protective order here, in
a single-defendant, one-count unlawful possession of a firearm case. But the Government has not
established good cause for a protective order in this case. See United States v. Smith, 985 F.
Supp. 2d 506, 523 (S.D.N.Y. 2013) (“Broad allegations of harm, unsubstantiated by specific
examples or articulated reasoning, do not support a good cause showing.”). Accordingly, the
defense respectfully requests that the Court decline to issue a protective order in this case.

I.     The Federal Rules of Criminal Procedure require the Government to show good
       cause to obtain a protective order.

        Rule 16 of the Federal Rules of Criminal Procedure “places no express limits on the
purposes for which discoverable material can be used.” United States v. Johnson, 314 F. Supp.
3d 248, 255 (D.D.C. 2018). By default, either party may—within the bounds of the Federal
          Case 1:20-cr-00474-PAE Document 12
                                          14 Filed 09/17/20
                                                   09/18/20 Page 2 of 4




Rules of Criminal Procedure, the governing Rules of Professional Conduct, and the Local Rules
of the Court (“the Rules”)—disclose discovery to third parties as necessary to represent its
clients’ interests.
        In limited circumstances, Rule 16 permits the entry of a protective order. Rule 16(d)(1) of
the Federal Rules of Criminal Procedure provides, “At any time the court may, for good cause,
deny, restrict, or defer discovery or inspection, or grant other appropriate relief.” To restrict the
defense’s access to discovery, the Government bears the burden of establishing good cause for
the limitations on disclosure imposed by the order. See United States v. Wecht, 484 F.3d 194,
211 (3d Cir. 2007); Johnson, 314 F. Supp. 3d at 253 (“Where the defendant objects to the
government’s proposed method of conducting discovery, however, the burden of showing good
cause lies squarely on the government.”). This is true even when parties consent to a stipulated
order. Smith, 985 F. Supp. 2d at 523.
        In determining whether “good cause” exists to implement a protective order, courts look
to whether the party seeking a protective order has shown that “disclosure will result in a clearly
defined, specific and serious injury.” Id. (quoting In re Terrorist Attacks on September 11,
2011, 454 F. Supp. 2d 220, 222 (S.D.N.Y. 2006)) (internal quotation marks omitted); see also
United States v. Concord Mgmt. & Consulting LLC, 404 F. Supp. 3d 67, 74 (D.D.C. 2019)
(“Good cause for a protective order ‘is established on a showing that disclosure will work a
clearly defined and serious injury to the party seeking closure.’”) (internal citation omitted). A
finding of sufficient showing “must be based on a particular factual demonstration of potential
harm, not on conclusory statements.” Smith, 985 F. Supp. 2d at 523, citing United States v.
Gangi, 1998 WL 226196, at *2 (S.D.N.Y. May 4, 1998) (quoting Anderson v. Cryovac, Inc., 805
F.2d 1, 8 (1st Cir.1986)).

II.    The Government has not met its burden of establishing good cause for its proposed
       protective order.

         The Government cannot establish good cause for a protective order in this case. In sharp
contrast to the complex cases resulting from long-term investigations that frequently involve
protective orders, this case—and its resulting discovery—is not complicated. Jose Vellon is
charged with violating Section 922(g) of Title 18 of the United States Code, unlawful possession
of a firearm. This matter is routine. The entire case, from offense to arrest, occurred in a matter
of minutes. There are no civilian complainants, no shots were fired. Mr. Vellon has no co-
defendants and no other individuals were arrested in connection with the crime charged. The
limited discovery consists of standard NYPD reports and body worn camera footage that
captures the alleged offense and subsequent arrest of Mr. Vellon outdoors in public. See Gov’t
Motion at 1. A protective order is simply not warranted here.
        The Government bears the burden of establishing good cause for the entry of a protective
order. Yet the Government’s request for a protective order in Mr. Vellon’s case does not even
bother to argue that good cause exists for entry of such an order. Instead, the Government merely
asserts, absent elaboration, that “[t]he discovery in this case includes material that should not be
publicly disclosed, such as body worn camera footage and internal law enforcement reports that


                                                 2
          Case 1:20-cr-00474-PAE Document 12
                                          14 Filed 09/17/20
                                                   09/18/20 Page 3 of 4




include, among other nonpublic information, personally identifiable information about third
parties.” See Gov’t Motion at 1. The Government’s motion for a protective order does nothing
more than identify grounds on which protective orders may be entered and insist that a protective
order should therefore be issued here.
         Conspicuously absent from the Government’s motion is any articulation of the “clearly
defined and serious injury” “shown with specificity” necessary for entry of a protective order.
United States v. Wecht, 484 F.3d 194, 211 (3d Cir. 2007), as amended (July 2, 2007) (internal
quotation marks and citation omitted). The Government contends that a protective order is
necessary to safeguard “personally identifiable information about third parties,” but makes no
effort to elaborate on what that information consists of let alone explain how third parties are
even implicated in this straightforward case.
        While the Government has not identified the specific third party interests at stake, to the
extent that the Government has a well-founded concern about the privacy of third parties,
redactions—not a protective order—are the appropriate solution. There is no indication that
redacting the limited discovery materials in this run of the mill case would be unduly
burdensome for the Government. Indeed, redaction of personal identifying information is a
practice routinely embraced by the Government in Rule 16 disclosure.
       Significantly, even without a protective order, the defense is constrained with respect to
disclosure of personal identifying information. The New York State Rules of Professional
Conduct and the Federal Rules of Criminal Procedure preclude the defense from revealing an
individual’s identifying information. 1 “The Court need not issue an order to compel these
lawyers to do that which they are already required to do under the rules.” United States v.
Annabi, No. 10 CR. 7 (CM), 2010 WL 1253221, at *1 (S.D.N.Y. Mar. 24, 2010).
         Further, the Government has neglected to identify what specific “nonpublic” information
is at risk of disclosure absent a protective order. Instead, the Government simply implies that
there is presumptive good cause to safeguard certain law enforcement records—including body-
worn camera footage, the express purpose of which is to make transparent the community’s
interactions with police—from public scrutiny. This position is untenable. Such a presumption
would turn Rule 16 on its head and obviate the need for the Government to establish good cause
for a protective order in any criminal case. Without more, the Government’s conclusory
declaration that a protective order is warranted here falls far short of the good cause showing
required for a protective order. See Smith, 985 F. Supp. 2d at 523 (S.D.N.Y. 2013) (“Broad
allegations of harm, unsubstantiated by specific examples or articulated reasoning, do not
support a good cause showing.”) (citing Wecht, 484 F.3d at 211).


1
  For instance, Federal Rule of Criminal Procedure 49.1 prevents the defense from disclosing an
individual’s social-security number, taxpayer-identification number, or birth date; names of
minor children; financial account numbers; and home addresses. Further, Rule 4.4 of the New
York State Rules of Professional Conduct states that “a lawyer shall not use means that have no
substantial purpose other than to embarrass or harm a third person….”


                                                 3
                          Case 1:20-cr-00474-PAE Document 12
                                                          14 Filed 09/17/20
                                                                   09/18/20 Page 4 of 4




                     Despite this, the Government requests that the Court enter a protective order that is
             “materially similar” to an order this Court entered in a different case. See Gov’t Motion at 1. The
             fact that the Court saw fit to enter the Government’s proposed order in a separate case with
             different facts does not automatically make such an order appropriate here. Each case must be
             analyzed on its own merits before a protective order is issued. As Judge Liman recently declared,
             “The fact that the Government may have convinced other District Judges, in other cases
             involving other facts, to sign protective orders similar or identical to its proposal does not mean
             this Judge in this case should adopt the Government’s form.” United States v. Baker, No. 20 Cr.
             288 (LJL), Doc. 38 (S.D.N.Y. Aug. 10, 2020) (finding good cause did not exist for entry of the
             protective order proposed by the Government).
                     Indeed, courts in the District have begun to resist entering the boilerplate protective
             orders reflexively requested by the Government. In United States v. Fowlkes, No. 20 Cr. 309
             (AJN), Doc. 31 (S.D.N.Y. Aug. 19, 2020), for instance, where the defendant is accused of
             placing fake 911 calls, the Government moved for a protective order. Doc. 23. The Government
             forwarded the conclusory argument that “[g]ood cause [ ] justifies the issuance of the
             Government’s Proposed Protective Order to protect the confidentiality of law enforcement
             reports” which “detail[ ] the various internal investigatory steps taken by law enforcement.” Id.
             Finding that the Government did not meet its burden of establishing good cause for a protective
             order, Judge Nathan declined to enter a protective order in the case.
                     Simply put, the Government has not established good cause for a protective order in this
             standard case. As Judge Gardephe has reflected, “as a judge over the past 12 years I don’t recall
             ever having entered a protective order over a defense lawyer’s objection. Indeed, I don’t recall
             even signing many protective orders over the past 12 years in criminal cases, particularly in a
             routine case such as this.” U.S. v. Hoskins, No. 20 Cr. 399 (PGG), Doc. 15 (S.D.N.Y. Aug. 28,
             2020) (denying the Government’s request for a blanket protective order in an unlawful
             possession of a firearm case).

             III.      Conclusion

                     For the foregoing reasons, the defense respectfully requests that the Court decline to enter
             a protective order in this case.
---------------------------------------------------------------
To assist the Court in assessing the Government’s
                                                                      Respectfully submitted,
asserted need for a protective order, Dkt. No. 8, and
the defense’s objection, Dkt. No. 12, the Court                       /s/
directs the Government to furnish the Court, by                       Marne L. Lenox
email to its chambers, the specific discovery                         Assistant Federal Defender
material referenced in its September 15 letter at                     (212) 417-8721
Dkt. No. 8, with the portions highlighted that the
Government believes require such protection.
These materials are due Tuesday, September 22,                        cc:    Assistant U.S. Attorney Samuel Rothschild
2020.
                                     9/18/2020
 SO ORDERED.

                       
               __________________________________
                     PAUL A. ENGELMAYER
                                                                  4

                     United States District Judge
